Exhibit 10.4

 

Advisory Agreement

 



 

 

August 1, 2017

 

Jill Giles

321 Sixth Street

San Antonio, TX 78215

 

Re: Advisory Agreement

 

Dear Ms. Giles:

 

This document serves as a letter of agreement (the “Agreement”) for the advisory
relationship between CloudCommerce, Inc. (the “Company”) and you (the
“Advisor”).

 

Section 1.        Services to Be Rendered

 

(a) The Company provides advanced e-commerce services to leading brands. Advisor
will provide advice to the Company regarding various aspects of the Company’s
business (the “Services”).

 

Section 2.        Compensation

 

(a) Company shall grant Advisor non-qualified options (the “Options”) to
purchase ten million (10,000,000) shares of the Company’s Common Stock at an
exercise price of $0.01 per share. Such awarded options vest monthly for three
(3) years and the Options expire on August 1, 2022.

 

Section 3.         Reimbursement of Expenses

 

The Company shall reimburse Advisor for authorized expenses incurred by Advisor
in the performance of her duties, provided that such expenses are approved in
advance, reasonable in amount, incurred for the benefit of the Company, and are
supported by itemized accountings and expense receipts submitted to the Company
prior to any reimbursement.

 

Section 4.         Confidentiality

 

Advisor shall hold in confidence and not disclose to any person or party any of
the valuable, confidential, and proprietary business, financial, technical,
economic, sales, and/or other types of proprietary business information relating
to the Company (including all trade secrets), in whatever form, whether oral,
written, or electronic (collectively, the “Confidential Information”), to which
Advisor has, or is given (or has had or been given), access as a result of this
engagement and the relationship between the Company and Advisor without
appropriate protective treatment of the applicable Confidential Information
prior to its disclosure. Section 4 of this Agreement shall survive the
termination of this Agreement.

 





 

 

Section 5.        Independent Contractor

 

(a) Advisor acknowledges that in performing Services pursuant to this Agreement,
Advisor (a) shall be an independent contractor and not an employee of the
Company, (b) shall not be entitled to participate in any fringe benefit programs
established by the Company for the benefit of its employees, and (c) shall be
solely responsible for paying prior to delinquency, and shall indemnify, defend,
and hold the Company free and harmless from and against, all income taxes,
self-employment taxes, and other taxes (including any interest and penalties
with respect thereto) imposed on the fees and expense reimbursements paid by the
Company to Advisor pursuant to this Agreement.

 

Section 6.        General Provisions

 

(a) This Agreement executed by Company and Advisor on August 1, 2017 (i)
represents the entire understanding of the parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous understandings,
whether written or oral, regarding the subject matter hereof, and (ii) may not
be modified or amended, except by a written instrument, executed by the party
against whom enforcement of such amendment may be sought.

 

(b) This agreement shall be construed in accordance with, and governed by, the
laws of the State of California, without regard to choice of law rules or the
principles of conflict of laws. Venue for any action brought regarding the
interpretation or enforcement of this engagement shall lie exclusively in Santa
Barbara County, California.

 

 

Please confirm the foregoing is in accordance with your understandings and
agreements with the Company by signing below. Accepted and agreed as of the date
first written above;

 



COMPANY   ADVISOR CloudCommerce, Inc.           /s/ Andrew Van Noy   /s/ Jill
Giles Andrew Van Noy, CEO   Jill Giles       Mailing Address:   Mailing Address:
1933 Cliff Drive Suite 11   321 Sixth Street Santa Barbara, CA 93109   San
Antonio, TX 78215

 

 

 



 

 